UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA


    VINCENT CANNADY,

                             Plaintiff,                        Civil Action No. 1:20-cv-02462 (JMC)

          v.

    BROUGHTON EARNEST, et al.,

                             Defendants.

                                 MEMORANDUM OPINION & ORDER

         Pro se Plaintiff Vincent Cannady brought a litany of statutory and constitutional claims

against four Defendants involved in a criminal case against him. The Court dismisses the claims

against three of those Defendants for lack of personal jurisdiction, and dismisses the claims against

the last Defendant, sua sponte, for failing to comply with Federal Rule of Civil Procedure 8(a).1

I.       BACKGROUND

         Cannady filed this lawsuit on August 31, 2020. ECF 1. He alleged that each of the four

Defendants violated the Civil Rights Act, the Americans with Disabilities Act, and the Fourth,

Fifth, Sixth, and Fourteenth Amendments to the U.S. Constitution. Id. at 8–16.

         Cannady alleged that Broughton M. Earnest, a retired Maryland state judge, refused to

provide him an accommodation under the Americans with Disabilities Act and denied Cannady’s

request to appear via written motions, among other alleged misconduct. ECF 1 at 8–11. Cannady

also sued Paul B. DeWolfe, the former Maryland Public Defender, and Rebecca Feldman, Deputy




1
  Unless otherwise indicated, the formatting of quoted materials has been modified throughout this opinion, for
example, by omitting internal quotation marks and citations, and by incorporating emphases, changes to capitalization,
and other bracketed alterations therein. All pincites to documents filed on the docket are to the automatically generated
ECF Page ID number that appears at the top of each page.


                                                           1
Director of the Maryland Office of the Public Defender, for allegedly providing inadequate legal

assistance to Cannady. Id. at 11–15. Finally, Cannady alleged that Talbot County Commissioner

3151 made multiple errors in issuing Cannady’s charging documents and warrant. Id. at 15–16.

Cannady brought the same statutory and constitutional claims against all four Defendants and

sought between $250,000 to $1,250,000 in damages against each Defendant. Id. at 8–16.

       Three of the four Defendants—Earnest, DeWolfe, and Feldman—filed a Motion to

Dismiss, arguing that the Court lacks personal jurisdiction over the Defendants and, in the

alternative, that various immunities bar the claims from proceeding. See ECF 4. Cannady has not

identified Talbot County Commissioner 3151 by name nor served that person.

       The Court issued a Fox Order advising Cannady of the consequences of failing to respond

to Defendants’ Motion to Dismiss. ECF 6; cf. Fox v. Strickland, 837 F.2d 507 (D.C. Cir. 1988).

Twice this Court granted Cannady an extension of time to file his response, but Cannady never did

so.

II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(2) requires courts to dismiss claims if they are

brought against a Defendant over whom the Court lacks personal jurisdiction. The plaintiff bears

the burden of making “a prima facie showing of the pertinent jurisdictional facts to survive a

motion to dismiss for lack of personal jurisdiction.” Livnat v. Palestinian Auth., 851 F.3d 45, 56–

57 (D.C. Cir. 2017) (quoting First Chi. Int’l v. United Exch. Co., 836 F.2d 1375, 1378 (D.C. Cir.

1988)). “A plaintiff must allege specific acts connecting the defendant with the forum.” Second

Amend. Found. v. U.S. Conf. of Mayors, 274 F.3d 521, 524 (D.C. Cir. 2001). “When deciding

personal jurisdiction without an evidentiary hearing[,] the court ‘must resolve factual disputes in

favor of the plaintiff.’” Livnat, 851 F.3d at 57 (quoting Helmer v. Doletskaya, 393 F.3d 201, 209




                                                2
D.C. Cir. 2004). But the court cannot rely on a plaintiff’s inferences if they are unsupported by the

facts. Id.

        Local Rule 7(b) permits a court to “treat [a] motion as conceded” if a non-moving party

does not file a memorandum in opposition within the allotted time. See Cohen v. Bd. of Trs. of the

Univ. of the District of Columbia, 819 F.3d 476, 480 (D.C. Cir. 2016) (collecting cases in which

district courts applied Local Rule 7(b) to grant motions to dismiss).

III.    ANALYSIS

        Defendants assert several affirmative defenses in their Motion to Dismiss. Because the

Court agrees with Defendants’ argument that this Court lacks personal jurisdiction over them, it

dismisses the claims against Defendants Earnest, DeWolfe, and Feldman, and does not need to

address Defendants’ remaining arguments. The Court also dismisses the claims against Defendant

Talbot County Commissioner 3151 because Cannady failed to comply with Federal Rule of Civil

Procedure 8(a), although the Court grants Cannady thirty days to file an amended complaint

against Talbot County Commissioner 3151.

        A. The Court does not have personal jurisdiction over Defendants Earnest, DeWolfe,
           or Feldman.

        Personal jurisdiction comes in two flavors: general and specific. A court has general

jurisdiction over an individual defendant in their state of domicile. Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011). Because Cannady alleged that Earnest,

DeWolfe, and Feldman all live in Maryland, ECF 1 at 2, the Court lacks general jurisdiction over

those three Defendants. This Court sits in Washington, D.C., not Maryland, and there is no

indication that the Defendants have consented to suit in Washington, D.C.

        Cannady fares no better when it comes to specific jurisdiction. A court may exercise

specific jurisdiction over a defendant when it complies with the state’s long-arm statute and “does



                                                 3
not offend traditional notions of fair play and substantial justice.” United States v. Ferrara, 54

F.3d 825, 828 (D.C. Cir. 1995) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).

D.C.’s long-arm statue provides for personal jurisdiction over people who, among other things,

transact business in the District; cause tortious injury in the District; or have an interest in real

property in the District. See D.C. Code Ann. § 13-423(a). These actions constitute the sort of

“minimum contacts” with a state that give rise to specific jurisdiction. Int’l Shoe Co., 326 at 317.

       Cannady does not allege facts that bring any of these three Defendants within reach of

D.C.’s long-arm statute. Cannady vaguely claims that Earnest discriminated against him while

presiding over Cannady’s case, but Earnest was a judge in Maryland, not the District of Columbia.

ECF 1 at 2; 8–11. Cannady does not include any additional factual allegations that Earnest

committed misconduct in the D.C. area. That missing component—facts tying Earnest’s alleged

actions to the state in which this Court sits—precludes the Court from exercising personal

jurisdiction over Earnest.

       Cannady also alleged that DeWolfe and Feldman violated his statutory and constitutional

rights by, for example, preventing Cannady from representing himself in court. ECF 1 at 11–15.

As with the claims against Earnest, Cannady’s claims against DeWolfe and Feldman also lack

necessary factual allegations to support specific jurisdiction. Both public defenders worked for the

Maryland Office of the Public Defender, ECF 1 at 2, and Cannady does allege that either Defendant

committed misconduct on the other side of the Beltway. Without those supporting factual

allegations, the Court cannot let these claims proceed.

       B. The claims against Talbot County Commissioner 3151 are dismissed under FRCP
          8(a).

       With the claims against Defendants Earnest, DeWolfe, and Feldman dismissed for lack of

personal jurisdiction, the Court considers Cannady’s claims against Talbot County Commissioner



                                                 4
3151. This Defendant has not been identified by name, served, or responded to Cannady’s

Complaint. Nonetheless, the Court concludes that these claims must be dismissed for failing to

comply with Federal Rule of Civil Procedure 8(a). However, the Court grants Cannady 30 days to

correct his mistakes and file an amended complaint.

       Federal Rule of Civil Procedure 8(a)(2) requires civil complaints to include “a short and

plain statement of the claim showing that the pleader is entitled to relief.” It does not demand

“detailed factual allegations,” but it does require enough factual information “to raise a right to

relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). These

procedural requirements promote fairness in litigation: Rule 8(a) is intended to “give the defendant

fair notice of what the … claim is and the grounds upon which it rests.” Id. (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)).

       Pleadings filed by pro se litigants are held to less stringent standards than those applied to

formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). But even

pro se litigants must comply with the Federal Rules of Civil Procedure. Cannady’s complaint fails

to do so with regards to Talbot County Commissioner 3151. Cannady alleges that the

Commissioner violated the Americans with Disabilities Act, the Civil Rights Act, and the Fourth,

Fifth, Sixth, and Fourteenth Amendments of the U.S. Constitution in two ways: by failing to “write

his or her name in [p]lain[] text on the Charging Document,” and by failing to “provide adequate

legal reasoning for issuing a warrant without notifying the Plaintiff of said warrant.” ECF 1 at 15–

16. Neither allegation gives rise to a discernable cause of action or provides the Defendant fair

notice of the basis for Cannady’s claims as required by Rule 8(a).

       Fatal to both of his factual allegations, Cannady does not explain the Commissioner’s role

in arresting and charging individuals. To the best of the Court’s knowledge, the five




                                                 5
Commissioners sitting on the Talbot County Council constitute a local government body

responsible for passing and enforcing laws. See County Council, Talbot County, Maryland

(https://talbotcountymd.gov/county_council) (last visited October 24, 2022). It is unclear from

Cannady’s Complaint what role, if any, the Commissioners play in signing charging documents or

issuing arrest warrants. Without that explanation, the Court is unable to determine how the

Defendant-Commissioner’s alleged misconduct violates any of the statutes or constitutional

amendments listed in Cannady’s Complaint. If the Court cannot make out Cannady’s claim, the

Defendant presumably cannot, either.

       The Court acknowledges that dismissing a claim sua sponte is an unusual step, but it may

do so when a plaintiff fails to comply with procedural rules. See, e.g., Brown v. Washington Metro.

Area Transit Auth., 164 F. Supp. 3d 33, 35 (D.D.C. 2016) (dismissing a complaint sua sponte for

failing to comply with FRCP 8(a)); Hamrick v. United States, No. 10-857, 2010 WL 3324721, at

*1 (D.D.C. Aug. 24, 2010) (same); see also Ciralsky v. CIA, 355 F.3d 661, 668–69 (D.C. Cir.

2004) (finding no abuse of discretion where a district court dismissed a claim without prejudice

for failure to comply with Rule 8(a)).

IV.    CONCLUSION AND ORDER

       The Court dismisses Cannady’s claims against Defendants Earnest, DeWolfe, and Feldman

under Federal Rule of Civil Procedure 12(b)(2) due to lack of personal jurisdiction. The Court also

dismisses Cannady’s claims against Talbot County Commissioner 3151 for failure to comply with

Rule 8(a). The Court grants Cannady thirty days to file an amended complaint as to his claims

against Talbot County Commissioner 3151. If Cannady fails to do so, or files an amended

complaint that merely repeats the deficient allegations against this Defendant, the Court may

dismiss his case. Brown, 164 F. Supp. 3d at 35.

       ORDERED that Defendants’ Motion to Dismiss, ECF 4, is GRANTED.


                                                  6
       ORDERED that Plaintiff’s Complaint against Talbot County Commissioner 3151 is

dismissed for failure to comply with Rule 8(a). However, the Court grants Plaintiff thirty days to

file an amended complaint that complies with this Rule.

       SO ORDERED.

       DATE: November 14, 2022




                                                            Jia M. Cobb
                                                            U.S. District Court Judge




                                                7